DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  9/25/2020 and 7/21/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iijima (WO 2019/150539 A1) – using Iijima (US 2021/038072 A1) for English translation.
Regarding Claim 1, Iijima discloses a magnetic material inspection device (item 100, figures 3-4), comprising: 
	a differential coil (item 10, figures 3-4) configured to detect a change in a magnetic field of a magnetic material (item W, figure 4) and transmit a differential signal (para. 0052 – also see abstract – “a first detection signal acquired by a differential coil (10) in a first measurement”), the differential coil (item 10, figures 3-4) including a pair of receiving coils (item 11 and item 12, figures 3-4); 
the differential coil 10 is an example of a “detection coil” in the claims”) configured to detect the change in the magnetic field of the magnetic material (item W, figure 4) and transmit a detection signal (see abstract – “a second detection signal acquired by the differential coil in a second measurement after the first measurement”); and
	a controller (item 21 within item 2, figures 3-4) configured to detect a state of the magnetic material (item W, figure 4) based on the differential signal of the differential coil (item 10, figures 3-4) (para. 0053; 0063) and detect the state of the magnetic material based on the detection signal of the detection coil (para. 0009; see abstract – “a controller 21 configured or programmed to detect a state of a wire rope (W) based on a difference at substantially a same position between a first detection signal acquired by a differential coil (10) in a first measurement and a second detection signal acquired by the differential coil in a second measurement after the first measurement”).
Regarding Claim 3, Iijima discloses the magnetic material inspection device as recited in claim 1, wherein the controller (item 21 within item 2, figures 3-4) is configured to comprehensively determine damage of the magnetic material (item W, figure 4) based on both the differential signal of the differential coil (item 10, figures 3-4) and the detection signal of the detection coil (also being considered as item 10, figures 3-4 – based on paragraph 0038 – which states that “the differential coil 10 is an example of a “detection coil” in the claims”)  (para. 0040).
Regarding Claim 5, Iijima discloses the magnetic material inspection device as recited in claim 1, wherein the detection coil (also being considered as item 10, figures 3-4 – based on the differential coil 10 is an example of a “detection coil” in the claims”) is configured by one of the pair of the receiving coils (item 11 or 12, figures 3-4) of the differential coil (item 10, figures 3-4) (para. 0038).
Regarding Claim 6, Iijima discloses the magnetic material inspection device as recited in claim 1, wherein the detection coil (also being considered as item 10, figures 3-4 – based on paragraph 0038 – which states that “the differential coil 10 is an example of a “detection coil” in the claims”) is configured by an excitation coil (item 13, figure 3-4) for exciting a state of magnetization of the magnetic material (item W, figure 4) (para. 0052).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iijima (WO 2019/150539 A1) – using Iijima (US 2021/038072 A1) for English translation.
Regarding Claim 2, Iijima discloses the magnetic material inspection device as recited in claim 1, wherein the controller (item 21 within item 2, figures 3-4) is configured to detect an abrupt structural change of the magnetic material (item W, figure 4) based on the differential signal of the differential coil (para. 0063).
While Iijima fails to explicitly disclose wherein the controller is configured to detect a gradual structural change of the magnetic material based on the detection signal of the detection coil, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the controller be configured to detect a gradual structural change of the magnetic material based on the detection signal of the detection coil in the event the controller does not detect a significant change in magnetic permeability of the wire rope W, seeing as Iijima teaches in paragraph 0063 that the controller detects a sudden (abrupt) change in the magnetic permeability of the wire rope W.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 4, the references cited on PTO-892 form, alone or in combination form, fail to disclose the magnetic material inspection device as recited in claim 1, further comprising: and a second transmission line for transmitting the detection signal of the detection coil.
The references cited specifically fail to disclose the highlighted limitation with respect to a second, separate, transmission line for the transmitting the detection signal. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to magnetic material inspection devices, and more particularly, to a magnetic material inspection devices equipped with a differential coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858